Title: From George Washington to Henry Knox, 14 March 1782
From: Washington, George
To: Knox, Henry,Morris, Gouverneur


                        
                            Gentlemen.
                            Hd Qrs Philadelphia March 14 1782
                        
                        I enclose to you, an Extract of a Letter of the 7th Inst. from Sir Henry Clinton, by which it appears, 
                            he had for certain reasons, thought proper to nominate different Persons for Commissioners from those he had first named;
                            & that, he wished to postpone the time of the meeting untill the 10th of April; I have written to him respecting
                            the inconveniences which will be occasiond by delaying the meeting, & have proposed that his New Commissioners
                            should meet you at an earlier day—That Letter I request, you, will cause to be forwarded; and at the same time, that you
                            will address him on the same subject, in order to your determining the expediency of waiting their arrival or returning,
                            as soon as you shall receive an ansr from New York. I have sent you also under Cover, a Copy of Admiral Digby’s Letter of
                            the 5th in which you will observe he has only partially acceded to the proposal I had made to him. With great regard
                            & esteem I am Gentlemen &c.

                    